650 S.E.2d 442 (2007)
STATE
v.
Jane Brock WHALEY.
No. 440PA06.
Supreme Court of North Carolina.
July 24, 2007.
Phillip T. Jackson, Marion, Robert B. Long, Jr., Asheville, Eric M. Lieberman, Pottsville, PA, for Jane Brock Whaley.
Elizabeth L. McKay, Jeff Hunt, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 20th day of July 2007 by Attorney General for Extension of Time to File Brief:
"Motion Allowed. Attorney General shall have up to and including the 16th day of August 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 24th day of July 2007."